Citation Nr: 0531304	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 50 percent for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from April 1942 to March 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which denied a rating higher 
than 50 percent for the veteran's service-connected anxiety 
disorder.  In his October 2003 substantive appeal, the 
veteran indicated that he wished to appear at a Travel Board 
hearing before the Board.  However, in a statement dated in 
January 2005, the veteran indicated that he wished to 
withdraw his request for a hearing.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), this case had been advanced on the Board's 
docket.  


FINDING OF FACT

The veteran's anxiety disorder produces no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 
9413 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must consider whether VA has satisfied 
all duties to notify and assist the appellant with respect to 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board notes that the veteran was provided 
with notice letters in June 2001 and December 2003 that 
informed him of the type of information and evidence 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
notice letters from June 2001 and December 2003 notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the regulations.  
More specifically, the letters explained that VA would help 
him get such things as medical records, employment records, 
or records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the notice letters from June 2001 and December 2003 contained 
specific requests that the veteran provide additional 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SOC dated in September 2003 
and an SSOC dated in April 2005.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal notice letters provided to the appellant.  
However, the regulations require that VA provide the 
appellant notice of the elements outlined above.  Once that 
has been done, irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication, the essential purposes of the regulations have 
been satisfied.  Here, the Board finds that, because each of 
the four content requirements of the required notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102; Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran and his representative have been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c),(d).  

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the applicable regulations.  VA examinations have been 
provided which address the claim.  Service and VA medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

The veteran contends that his service-connected anxiety 
disorder is more severe than the current 50 percent rating 
indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Anxiety disorders are rated 50 percent when they result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Anxiety disorders are rated 70 percent when 
they produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Anxiety disorders are 
rated 100 percent when they produce total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2005).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In July 2001, the veteran was given a VA mental disorders 
examination.  Subjectively, he reported that he experienced 
depression, frequent crying, and anxiety.  He said he had 
fleeting thoughts of suicide and had low self-esteem due to 
his decreased physical and mental abilities.  He indicated 
that he was easily aggravated and tried to avoid people and 
traffic.  He said he had lost interest in things which he 
previously took pleasure in, and was forgetful and had to 
check to make sure he had done things.  He said he forgot 
names and faces.  He was sad over not being able to run his 
business competently.  He reported that his son helped him 
with things.  He described incidents in which he shot a limb 
which had fallen from a tree because he thought it was a 
snake, and in which he became impatient while waiting for 
help at a clinic and made violent threats which caused 
marshals to respond.  He indicated that his partner had 
recently left him after many years together.  He stated that 
he had four children, and two of them checked up on him 
frequently.  On mental status examination, he presented as 
friendly and verbal, but was somewhat tangential in his 
conversation.  He was oriented times three.  He admitted to 
fleeting suicidal thoughts, and evidenced some short-term 
memory impairment.  He appeared to be in a depressed mood, 
but was calm during the examination and there was no evidence 
of any anger.  He admitted that he was easily angered and 
tried to avoid people.  The examiner's diagnoses were anxiety 
disorder not otherwise specified and age-related cognitive 
decline.  A Global Assessment of Functioning (GAF) score of 
50 was assigned.  The examiner commented that the veteran's 
psychosocial functioning had declined since the previous 
examination, and he currently demonstrated lack of impulse 
control, impaired judgment, and inability to control his 
anger.  He was unable to successfully integrate himself 
socially, and purposefully isolated himself.  His mixed 
anxiety and depression were causing problems with his temper, 
and also creating impairments in his everyday functioning.  
This caused him distress, loss of pleasure in recreational 
pursuits, and difficulty coping.  Short-term memory deficits 
were compromising his ability to manage his bills 
independently.

In a VA medical letter dated in November 2001, it was 
indicated that the veteran's GAF scores had varied from 50 to 
65 over the previous year.  His anxiety disorder had impacted 
all areas of his life significantly, and he had a depressed 
mood with passive suicidal ideation.  He isolated himself 
from social situations, and tended to ruminate about past 
events.  He reported an explosive temper which had negatively 
affected his ability to establish and maintain effective 
social interactions.  Stressors in his life had caused his 
anxiety and depression to increase, and had affected his 
ability to perform routine activities such as taking care of 
his business and paying his bills.  At times he was unable to 
complete a thought due to anxiety, and his speech became 
irrelevant and obscure.  There had been minimal improvement 
on various medications during the previous year, and he had 
required frequent mental health care follow up over the 
previous year.

In March 2005, the veteran was given another VA mental 
disorders examination.  The examiner noted that the veteran 
had been diagnosed with Alzheimer's type dementia as of June 
2000.  It was indicated that his memory had begun to fail as 
early as October 1999.  His wife indicated that his dementia 
symptoms had continued and also increased.  He had current 
symptoms which included depressed mood, insomnia, 
irritability, decreased energy, anhedonia, and suicidal 
ideation with plan.  He also had excessive anxiety and worry.  
He was currently in receipt of outpatient psychiatric 
treatment.  It was noted that he had been married five times 
and was currently living with his last wife (who he was not 
married to) and his 50 year-old son who assisted with his 
care.  He had not worked since 1979, following his retirement 
as a carpenter.  He was currently able to feel himself and 
attend to grooming needs, but needed assistance with other 
activities and was unable to perform tasks around the home.  
On mental status examination, he was unable to cooperate with 
the examination because of severe dementia and decreased 
hearing.  He spoke very little, and had a restricted and 
confused affect.  There was poverty of content to his thought 
process.  His wife indicated that he suffered from paranoia 
but had no hallucinations.  It was noted that he had 
difficulty recognizing his children, and thought his son was 
another man who was having an affair with his ex-wife.  He 
had occasional suicidal ideation but no current plan.  There 
was no homicidal ideation or plan to harm others.  He knew 
his own name, but did not know his social security number or 
where he lived.  The examiner's diagnoses were generalized 
anxiety disorder and dementia of Alzheimer's type with late 
onset with depressed mood.  He was given a GAF score of 20, 
and it was indicated that he was a danger to himself.  The 
examiner commented that the veteran's Alzheimer dementia 
diagnosis was not caused by or a result of his service-
connected anxiety disorder; the Alzheimer's dementia was a 
separate and distinct diagnosis unrelated to his anxiety 
disorder.  The examiner indicated that, after a review of the 
record, the veteran's GAF score based on his anxiety disorder 
alone would be 80.  From October 1999 until the present, the 
veteran's Alzheimer's dementia symptoms had begun to present 
themselves with a subsequent decrease in his overall 
functioning.  He had no social contacts outside of his 
family, and spent most of his time sitting in his recliner.  
Currently, his GAF score for Alzheimer's dementia was 20.  
His prognosis for improvement was poor.       

VA medical records from 2001 to 2005 show the veteran 
receiving psychiatric treatment and experiencing psychiatric 
symptoms which included poor impulse control, difficulty with 
social relationships, memory problems, insomnia, anxiety, 
nightmares, and exaggerated startle response.  It was 
indicated that he had difficulty attending to some activities 
of daily living, and dementia is noted on several occasions.  

With regard to the veteran's occupational status, the 
evidence shows that he was working as a carpenter when he 
retired in 1979.  There is no indication that he retired as a 
result of his service-connected anxiety disorder.  Socially, 
the veteran has been married five times and has four 
children.  He is currently living with his most recent ex-
wife and one of his children, who take care of him.  He has 
no social contacts apart from his family.  

Psychiatric symptoms experienced by the veteran include 
depressed mood, insomnia, irritability, decreased energy, 
anhedonia, anxiety, excessive worry, and suicidal ideation.  
GAF scores given to the veteran include 50 at his 2001 VA 
examination, 50 to 65 during outpatient treatment in 2001, 
and 80 for his anxiety disorder at his 2005 VA examination.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Under DSM-IV, a GAF score of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging between 71 
to 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Upon consideration of the evidence above, the Board finds 
that a rating higher than 50 percent is not warranted for the 
veteran's anxiety disorder.  While the Board acknowledges 
that the veteran experiences considerable impairment, at his 
most recent VA examination it was indicated that his 
impairment is primarily the result of his non-service-
connected Alzheimer's dementia.  The Board notes that 
disability from non-service-connected conditions is not to be 
considered when rating a service-connected disorder.  38 
C.F.R. § 4.14.  When the effects of the veteran's service-
connected anxiety disorder are considered separate and apart 
from the effects of his non-service-connected Alzheimer's 
dementia, the evidence does not suggest that they are 
sufficient to warrant a higher 70 percent rating.  The 
examiner at the 2005 VA examination assigned a GAF score of 
80 based solely upon anxiety disorder, and opined that 
Alzheimer's dementia was the cause of the veteran's recent 
decline in overall functioning.  

The Board finds that the evidence does not demonstrate that 
impairment caused by the veteran's service-connected anxiety 
disorder is productive of a level of occupational and social 
impairment which causes deficiencies in most areas due to 
various symptoms as listed in the 70 percent rating criteria 
for Diagnostic Code 9413.  The Board finds that impairment 
from anxiety disorder more nearly approximates the criteria 
for a 50 percent rating rather than the criteria for a 70 
percent rating, and thus the lower rating of 50 percent is 
appropriate.  38 C.F.R. 
§ 4.7.             

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 50 percent for 
anxiety disorder.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
     

ORDER

A rating higher than 50 percent for anxiety disorder is 
denied.



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


